Motion for Rehearing.

Another and underlying error in this decision is that the court treated this as an exchange of property. It was not so; it was purely a transaction of bargain and sale. The recitals in the deeds show this, and preclude all inference of exchange. Sharswood, J., in Drain v. Shelly, 57 Pa. St. 426, says exchanges have fallen into disuse in modern conveyancing. To make an assurance of this character, it is indispensable that the word escambium should be used * * * * so indispensably necessary that it cannot be supplied by any other word or described by any circumlocution. There being no exchange, this action can not be maintained on the principle that plaintiff retained his lien.
There is nothing to show that Clark was authorized to act or speak for his wife after the consummation of the respective sales; and his declarations after that time should not be considered. This is the general rule, and it applies with especial force when it is attempted to hold the wife responsible for her husband’s declarations.
It may be that if Pratt had failed to execute a deed to the mill property, under the circumstances of this case equity would deny relief to Mrs. Clark. The principle is well settled that on many unconscionable contracts equity will deny relief, when in the same character of cases, after the contract has been consummated, it will refuse to annul it or relieve the wronged party. Mrs. Clark may have been guilty of wrong, but this court can afford Pratt no relief. Tie must take the fruits of his contract, just as millions have stood upon their miscalculations, folly, or over-confidence.
Per Curiam.

i. husband; wipe’s tory covenants, 2 vexdok’s lien waiver of.

We are thoroughly conversant with the facts of this case. We did not overlook the material fact that Mrs. Clark possessed a separate estate in the in-lot
110 in the city of Jefferson. And it is difficult to see how counsel could read the opinion and fail to observe what is expressly stated therein. It was at the option of Mr. Clark, whether he joined in the covenant contained in the words “ grant,” “ bargain ” and “sell.” Having made such a covenant, he is as much bound thereby, as if the owner in fee. If this were not so, the result would be simply this: that in every case where the separate property of the wife in lands is sold, the statutory covenants in such deed would be, as covenants, wholly worthless. Worthless, as to the wife, because the statute (§ 2, p. 273) explicitly provides that “ no covenant, express or implied in such deed, shall bind the wife or her heirs except so far as may be necessary effectually to convey from her and her heirs all her right, title and interest expressed to be conveyed therein.” Worthless as to the husband, because he (as counsel assume) is not, under the provisions of the statute, (§ 8, p. 274) a “grantor.” In other words, that you may obtain as many implied covenants from a husband as you please, but when you get them, they are, in all instances where they occur in conveyances made by husband and wife, of the separate estate of the latter, of not the slightest value! The bare statement of such a proposition, is its oton ample refutation. But even were this point ruled in the manner claimed by counsel, it would neither gainsay nor affect the conclusion reached. Eor, as the opinion shows, the taking of independent security is not conclusiue evidence of the waiver of the vendor’s lien; that in consequence of this, it was competent to show the intent of the parties to the transaction. This *166evidence was furnished by the declarations of Clark, who continued down to the time of his death to be his wife’s agent; declarations made whenever Pratt called on him to have the agreement performed for the removal of the incumbrance; declarations wholly inconsistent with the idea that the bond was received as a manifestation of a waiver of the lien. In relation to the effect of the “suggestion” of the property having been conveyed to purchasers without njtice, we certainly shall pay no attention to matters respecting which, not the least evidence was furnished in the lower court. If, indeed, there are other parties interested, purchasers without notice, their rights are not in the smallest degree damnified by the decree ordered to be entered. The motion for rehearing is therefore overruled.
Overruled.